Appeals from decisions of the Workers’ Compensation Board, filed December 1, 1977, August 16, 1979 and January 10, 1980, which found accident and causal relationship and excused claimant’s failure to give timely written notice. The board found: "based on the claimant’s testimony at the Board Hearing, that claimant’s immediate supervisor, Ed Miller, had knowledge of claimant’s accident * * * that, for this reason, claimant’s failure to give written notice of injury is excused.” There is substantial evidence to sustain the determination of the board. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.